DETAILED ACTION
This is a non-final Office action for Application 16/993,471 filed 08/14/2020.

Status of Claims
Claims 1-20 are pending;
Claims 1-20 are original;
Claims 1-20 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/14/2020 has been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "42" (Figure 4).  As best understood, "42" in Figure 4 should be --40--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0017, line 6, "10" appears to be --110--.
Paragraph 0039, line 2, "The second portion" appears to be --The second portions--.  See the language "are threaded… and the first portions" in line 3.
Appropriate correction is required.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claim 1, lines 19 and 20, "spaced apart from the wall" appears to be --being configured to be spaced apart from the wall-- or the like, since the "wall" should be consistently placed in intended use.
Claim 16, line 3, the applicant is advised to change "the cavity axis" to --the first cavity axis--.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "a shelf" is recited twice in the claim (e.g., in lines 1 and 2).  As such, it is not clear as to whether the "shelf" in line 1 and the "shelf" in line 2 refer to the same shelf or different shelves.  Also, the limitation "the shelf" in line 3 is indefinite because it is not clear as to whether it refers to the "shelf" in line 1 or the "shelf" in line 2.  Note that the limitation "the shelf" is further recited later in claim 1 and some dependent claims.  Similar rejection applies to claim 14 (e.g., see the limitations in lines 1-6).  Appropriate correction is required.
Regarding claim 1, the limitation "a wall" is recited twice in the claim (e.g., in lines 1 and 5).  As such, it is not clear as to whether the "wall" in line 1 and the "wall" in line 5 refer to the same wall or different walls.  Also, the limitation "the wall" in line 7 is indefinite because it is not clear as to whether it refers to the "wall" in line 1 or the "wall" in line 5.  Note that the limitation "the wall" is further recited later in claim 1 and some dependent claims.  Similar rejection applies to claim 14 (e.g., see the limitations in lines 1, 11, and 19).  Appropriate correction is required.
Regarding claim 2, it is recited in lines 2-4, "wherein a second portion of the first and second shelf fasteners are disposed within the first and second blind holes of the shelf, respectively, to couple the first and second shelf fasteners to the shelf."  Note that "are" appears to be --is--, since "a second portion" is singular.  It is not clear as to how "a second portion" (i.e., one second portion, either 32 or 132) of the "first and second shelf fasteners" (30, 130) can be disposed within the "first and second blind holes" (i.e., two blind holes, 17, 18) of the "shelf" (10).  As best understood, it appears that two second portions (32, 132) are needed for arrangement within the two blinds holes (17, 18).  Appropriate correction is required.
Regarding claim 3, there is insufficient antecedent basis for the limitation "the second portions" (claim 3, line 1) in the claim.  Note that claim 2 merely recites "a second portion of the first and second shelf fasteners" in lines 2 and 3, i.e., one second portion.  Appropriate correction is required.
Claims 4-13 and 15-19 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Meck (US 6,012,692) in view of Graber et al.      (US 10,588,412 B2), hereinafter Graber.
Regarding claim 1, Meck discloses a fixture system (see Figure 1, also see annotation below) for mounting a fixture (41, 49, fig 2) to a wall (50, fig 3), the fixture system comprising: a fixture (41, 49, fig 2) comprising two rear edges; a first fixture fastener (42, fig 2, the left one) and a second fixture fastener (42, fig 2, the right one) coupled to the fixture, a first portion of each of the first and second fixture fasteners protruding from a respective one of the rear edges of the fixture (see Figures 1-3); a mounting bracket assembly (10, 70, fig 2) configured to be mounted to a wall (50, fig 2), the mounting bracket assembly comprising: a first fixture engaging portion (10, fig 2, the left one) configured to extend from the wall to a distal end (see Figures 1-3) and 

[AltContent: connector][AltContent: textbox (Cavity)][AltContent: textbox (First Fixture Engaging Portion)]
    PNG
    media_image1.png
    504
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    61
    152
    media_image2.png
    Greyscale
[AltContent: textbox (First Fixture Fastener)][AltContent: connector][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Mounting Bracket Assembly)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Cavity)]
[AltContent: connector][AltContent: connector][AltContent: textbox (Rear Edge)][AltContent: connector][AltContent: textbox (Rear Edge)]
[AltContent: arrow]
[AltContent: textbox (Second Fixture Engaging Portion)][AltContent: connector][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Fixture)]
[AltContent: textbox (Second Fixture Fastener)][AltContent: arrow]


    PNG
    media_image3.png
    344
    585
    media_image3.png
    Greyscale







Meck does not disclose the fixture system being a shelf system, wherein the fixture is a shelf, wherein the two rear edges define one single rear edge.
Graber teaches a shelf system (20, fig 7) comprising: a shelf (60, fig 7) having a rear edge; a first shelf protrusion (56, fig 7) and a second shelf protrusion (356, fig 7) coupled to the shelf, a first portion of each of the first and second shelf protrusions protruding from the rear edge of the shelf (see Figure 7).

    PNG
    media_image4.png
    650
    823
    media_image4.png
    Greyscale

[AltContent: connector][AltContent: textbox (Rear Edge)]








Regarding claim 4, the shelf system further comprising: a first locking aperture (Meck: 14, fig 2, the left one) extending through the first shelf engaging portion of the mounting bracket assembly from an outer surface of the first shelf engaging portion to the inner surface of the first shelf engaging portion in a direction that is perpendicular to the cavity axis of the cavity of the first shelf engaging portion (Meck: see Figures 1-3); a first set screw (Meck: 30, fig 2, the left one) positioned within the first locking aperture and configured to be tightened to engage the first portion of the first shelf fastener to prevent the first shelf fastener from being removed from the cavity of the first shelf engaging portion of the mounting bracket assembly (Meck: see Figures 1-3); a second locking aperture (Meck: 14, fig 2, the right one) extending through the second shelf engaging portion of the mounting bracket assembly from an outer surface of the second shelf engaging portion to the inner surface of the second shelf engaging portion in a 
Regarding claim 5, wherein the first portion of the first shelf fastener comprises a recess (Meck: 43, fig 3), and wherein a tip portion of the first set screw nests within the recess of the first portion of the first shelf fastener when tightened to lock the first shelf fastener within the cavity of the first shelf engaging portion of the mounting bracket assembly (Meck: see Figures 1-3), and wherein the first portion of the second shelf fastener comprises a recess (Meck: 43, fig 3), and wherein a tip portion of the second set screw nests within the recess of the first portion of the second shelf fastener to lock the second shelf fastener within the cavity of the second shelf engaging portion of the mounting bracket assembly (Meck: see Figures 1-3)
Regarding claim 6, the shelf system (see annotation below) further comprising: a first mounting aperture (Meck: 11, 19, fig 3) extending from the distal end of the first shelf engaging portion to a rear surface of the mounting bracket assembly, the first mounting aperture comprising a first portion that forms the cavity of the first shelf engaging portion and has a first transverse cross-sectional area and a second portion having a second transverse cross-sectional area that is less than the first transverse cross-sectional area (Meck: see annotation below), the inner surface of the first shelf engaging portion comprising a shoulder that separates the first portion of the first 






[AltContent: textbox (Enlarged Portion)]
[AltContent: textbox (Second Portion)][AltContent: textbox (First Portion)][AltContent: connector][AltContent: arrow]
    PNG
    media_image5.png
    394
    320
    media_image5.png
    Greyscale
[AltContent: textbox (Shoulder)][AltContent: textbox (Second Portion)][AltContent: textbox (First Portion)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    344
    585
    media_image3.png
    Greyscale




[AltContent: connector]
[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (Shoulder)]

Regarding claim 7, the shelf system further comprising: a first wall fastener (Meck: 60, fig 2, the left one) for coupling the mounting bracket assembly to the wall, the first wall fastener comprising a first portion located within the first portion of the first mounting aperture, a second portion located within the second portion of the first mounting aperture, and a third portion protruding from the rear surface of the mounting bracket assembly for insertion into the wall (Meck: see Figure 3); and a second wall fastener (Meck: 60, fig 2, the right one) for coupling the mounting bracket assembly to the wall, the second wall fastener comprising a first portion located within the first portion of the second mounting aperture, a second portion located within the second portion of the second mounting aperture, and a third portion protruding from the rear surface of the mounting bracket assembly for insertion into the wall (Meck: see Figure 3).


    PNG
    media_image3.png
    344
    585
    media_image3.png
    Greyscale




[AltContent: arrow][AltContent: arrow][AltContent: arrow]


[AltContent: textbox (Third Portion)]
[AltContent: textbox (First Portion)][AltContent: textbox (Second Portion)]


Regarding claim 10, wherein an end of the first shelf fastener and an end of the first wall fastener that are positioned in the first mounting aperture are spaced apart in a direction of the cavity axis of the cavity of the first shelf engaging portion by a gap (Meck: see Figure 3), and wherein an end of the second shelf fastener and an end of the second wall fastener that are positioned in the second mounting aperture are spaced apart in a direction of the cavity axis of the cavity of the second shelf engaging portion by a gap (Meck: see Figure 3).
Regarding claim 11, wherein the mounting bracket assembly comprises a first mounting bracket (Meck: 10, 70, fig 2, the left one) comprising a first wall engaging portion (Meck: 70, fig 2, the left one) and the first shelf engaging portion and a second mounting bracket (Meck: 10, 70, fig 2, the right one) comprising a second wall engaging .

Claims 2, 3, 14-16, 18, and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Meck (US 6,012,692) in view of Graber et al.                     (US 10,588,412 B2), hereinafter Graber, and Tinnerman (US 2,239,798).
Regarding claim 2, Meck, as modified by Graber with respect to claim 1, does not teach the shelf system further comprising a first blind hole and a second blind hole formed into the rear edge of the shelf, and wherein a second portion of the first and second shelf fasteners are disposed within the first and second blind holes of the shelf, respectively, to couple the first and second shelf fasteners to the shelf.
Tinnerman teaches a fixture system (see Figure 1, see annotation below) comprising: a fixture (H, fig 1); a first fastener (1, fig 1) and a second fastener (2, fig 1), a first portion of each of the first and second fasteners protruding from the fixture (see Figure 1); a first blind hole and a second blind hole formed into the fixture (see Figure 1), and wherein a second portion of the first and second fasteners are disposed within the first and second blind holes of the fixture (see Figure 1).






[AltContent: textbox (Second Portion)][AltContent: arrow][AltContent: textbox (First Portion)][AltContent: textbox (Second Portion)][AltContent: arrow]
    PNG
    media_image6.png
    249
    716
    media_image6.png
    Greyscale


[AltContent: arrow][AltContent: textbox (First Blind Hole)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Second Blind Hole)]

[AltContent: textbox (First Portion)]

Tinnerman is analogous art because it is at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each of the first and second shelf fasteners (Meck: 42, fig 3) with a second portion and form the rear edge of the shelf with a first blind hole and a second blind hole to receive the second portions of the first and second shelf fasteners (Tinnerman: see Figure 1) as taught by Tinnerman.  The motivation would have been to allow convenient replacement of the first and second shelf fasteners should they be damaged.  Therefore, it would have been obvious to combine Meck, Graber, and Tinnerman to obtain the invention as specified in claim 2.
Regarding claim 3, wherein the second portions of the first and second shelf fasteners are threaded to facilitate coupling the first and second shelf fasteners to the shelf (Tinnerman: see Figure 1; Graber: see Figure 7; Meck: see Figures 1-3), and wherein the first portions of the first and second shelf fasteners are not threaded (Tinnerman: see Figure 1; Graber: see Figure 7; Meck: see Figures 1-3).
Regarding claim 14, Meck, as modified by Graber and Tinnerman (see above discussions with respect to claims 1 and 2), teaches a shelf system (Meck: see Figure 1; Graber: 20, fig 7) for mounting a shelf (Meck: 41, 49, fig 2, as modified by, Graber: 60, fig 7) to a wall (Meck: 50, fig 2), the shelf system comprising: a shelf (Meck: 41, 49, fig 2, as modified by, Graber: 60, fig 7) having a front edge, a rear edge, and a support surface extending from the front edge to the rear edge (Graber: see Figure 7); a first shelf fastener (Meck: 42, fig 2, the left one, as modified by, Tinnerman: 1, fig 1) comprising a first portion (Meck: 42, fig 2) and a second portion (Tinnerman: see Figure 1), the second portion being embedded within the shelf and the first portion protruding from the rear edge of the shelf (Tinnerman: see Figure 1; Meck: see Figure 3; Graber: see Figure 7); a second shelf fastener (Meck: 42, fig 2, the right one, as modified by, Tinnerman: 2, fig 1) comprising a first portion (Meck: 42, fig 2) and a second portion (Tinnerman: see Figure 1), the second portion being embedded within the shelf and the first portion protruding from the rear edge of the shelf (Tinnerman: see Figure 1; Meck: see Figure 3; Graber: see Figure 7); a first mounting bracket (Meck: 10, 70, fig 2, the left one) comprising a rear surface configured to abut an outer surface of a wall and a distal end, a first opening in the distal end, a second opening in the rear surface, and a first mounting aperture extending through the first mounting bracket along a first cavity axis from the first opening to the second opening (Meck: see Figures 1-3), the first mounting aperture comprising a first portion located adjacent to the distal end and having a first transverse cross-sectional area and a second portion located adjacent to the rear surface and comprising a second transverse cross-sectional area that is less than the first transverse cross-sectional area (Meck: see annotation above); a second mounting 
Regarding claim 15, wherein the first shelf fastener and the first wall fastener are axially spaced apart within the first mounting aperture of the first mounting bracket (Meck: see Figure 3) and wherein the second shelf fastener and the second wall fastener are axially spaced apart within the second mounting aperture of the second mounting bracket (Meck: see Figure 3).
Regarding claim 16, the shelf system further comprising: a first locking aperture (Meck: 14, fig 2, the left one) extending through the first mounting bracket in a direction that is perpendicular to the cavity axis of the first mounting aperture of the first mounting bracket (Meck: see Figures 1-3); a second locking aperture (Meck: 14, fig 2, the right one) extending through the second mounting bracket in a direction that is perpendicular to the cavity axis of the second mounting aperture of the second mounting bracket (Meck: see Figures 1-3); a first set screw (Meck: 30, fig 2, the left one) positioned within the first locking aperture and configured to be tightened to engage the first portion of the first shelf fastener (Meck: see Figures 1-3); and a second set screw (Meck: 30, fig 2, the right one) positioned within the second locking aperture and configured to be tightened to engage the first portion of the second shelf fastener (Meck: see Figures 1-3)
Regarding claim 18, wherein at least a portion of the rear edge of the shelf is adjacent to or in abutment with the distal ends of the first and second mounting brackets so that the portion of the rear edge of the shelf is spaced from the wall when the shelf is mounted to the wall (Meck: see Figures 1-3; Graber: see Figure 7).
Regarding claim 19, wherein the rear edge of the shelf comprises a first recessed portion (Tinnerman: the first blind hole for the first fastener 1), a second recessed portion (Tinnerman: the second blind hole for the first fastener 2), and an extended portion (the edge surface portion of the rear edge of Graber extended between the first and second blind holes of Tinnerman) extending between the first and second recessed portions, and wherein when the shelf is mounted to the wall the extended portion of the rear edge of the shelf is located closer to the wall than the first and second recessed portions of the rear edge of the shelf (Graber: see Figure 7; Meck: see Figure 1; Tinnerman: see Figure 1).

Claims 9 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Meck (US 6,012,692) in view of Graber et al.                     (US 10,588,412 B2), hereinafter Graber, and Anderson (US 9,861,198 B2).
Regarding claim 9, Meck, as modified by Graber with respect to claim 1, teaches the shelf system, wherein the first mounting aperture extends from a first opening in the distal end of the first shelf engaging portion to a second opening in the rear surface of the mounting bracket assembly (Meck: see Figures 1-3, see annotation below) and the second mounting aperture extends from a first opening in the distal end of the second shelf engaging portion to a third opening of the mounting bracket 
[AltContent: textbox (Mounting Aperture)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Second Opening)]
    PNG
    media_image3.png
    344
    585
    media_image3.png
    Greyscale




[AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (Rear Surface)]
[AltContent: textbox (First Opening)][AltContent: textbox (Distal End)]


Meck, as modified by Graber with respect to claim 1, does not teach the shelf system, wherein the third opening is in the rear surface of the mounting bracket assembly.


    PNG
    media_image7.png
    456
    876
    media_image7.png
    Greyscale


[AltContent: arrow]

[AltContent: textbox (Rear Surface)]



Anderson is analogous art because it is at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to couple the first and second shelf engaging portions (Meck: 10, fig 2) with a common base (Anderson: 301, fig 3c) as taught by Anderson, such that the second and third openings are formed in the same 
Regarding claim 20, Meck, as modified by Graber and Anderson (see above discussions with respect to claims 1 and 9), teaches a method of mounting a shelf (Meck: 41, 49, fig 2, as modified by, Graber: 60, fig 7) to a wall (Meck: 50, fig 2), the method comprising: positioning a rear surface of a mounting bracket assembly (Meck: 10, fig 2, as modified by, Anderson: 300, fig 3c) against an outer surface of a wall (Meck: 50, fig 2), first and second shelf engaging portions (Meck: 10, fig 2) of the mounting bracket assembly protruding from the outer surface of the wall; inserting a first wall fastener (Meck: 60, fig 2, the left one) through a first opening in a distal end of the first shelf engaging portion until a portion of the first wall fastener extends through a second opening in the rear surface of the mounting bracket assembly and into the wall (Meck: see Figures 1-3; Anderson: see Figures 3b and 3c); inserting a second wall fastener (Meck: 60, fig 2, the right one) through a first opening in a distal end of the second shelf engaging portion until a portion of the second wall fastener extends through a third opening in the rear surface of the mounting bracket assembly and into the wall (Meck: see Figures 1-3; Anderson: see Figures 3b and 3c); aligning a first shelf fastener (Meck: 42, fig 2, the left one) protruding from a rear edge of the shelf with the first opening in the distal end of the first shelf engaging portion of the mounting bracket assembly (Meck: see Figures 1-3; Graber: see Figure 7) and aligning a second shelf fastener (Meck: 42, fig 2, the right one) protruding from the rear edge of the shelf with .

Allowable Subject Matter
Claims 8, 12, 13, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various mounting systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/Muhammad Ijaz/Primary Examiner, Art Unit 3631